Citation Nr: 1756508	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  17-16 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES


Entitlement to service connection for a bilateral knee.


REPRESENTATION

Appellant represented by:	Allan Fenley, Attorney


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel


INTRODUCTION

The Veteran served in the Army from September 1959 to January 1980.  He received the Combat Infantryman and Senior Parachutist Badges.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 1980 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

Although the Certification of Appeal identifies a November 2014 rating decision as the decision on appeal for the bilateral knee condition, the claims file does not shows that the RO notified the Veteran of its rating decision with respect to his bilateral knee claim decided in April1980.  Therefore, the matter has remained open and pending since that time.  See Juarez v. Peake, 21 Vet. App. 537, 543 (2008) (discussing Myers v. Principi, 16 Vet. App. 228 (2002)).

The claim of service connection for post-traumatic stress syndrome (PTSD) was granted by the RO in February 2017 and is no longer before the Board. 


FINDINGS OF FACT

The Veteran has current bilateral knee arthritis and spurs that are the result of injuries in service.


CONCLUSION OF LAW

A current bilateral knee disability, diagnosed as arthritis, was incurred in active service.  38 U.S.C.A. § 1110, 1131 (2012); 38 C.F.R. § 3.303 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  For chronic diseases, such as arthritis, service connection can be established by evidence showing a continuity of symptomatology beginning in service.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.303.

The Veteran contends that his current bilateral knee disability began because of multiple jumps and bad landings while in service during efforts earn his Senior Parachutist Badge. 

There is no dispute that the Veteran has a current knee disability.  In July 2014, a VA examiner diagnosed knee spurs in each knee and in November 2017, the Veteran's private physician diagnosed arthritis in each knee.

There is also no dispute that the Veteran participated in numerous parachute jumps, as evidenced by his Senior Parachutist Badge.  Service treatment records document complaints of knee pain.  He complained of right knee pain in June 1979; and was given a diagnosis of right knee chondromalacia on his discharge examination in May 1979.

There remains debate as to whether the current knee disabilities are related to the in-service injuries.

The July 2014, VA examiner diagnosed the Veteran with bilateral knee spurs with a history that they had begun in 1978.  Based on the examination and a review of the claims file, the examiner opined that the right knee disability "was less likely than not (less than 50% probability)" incurred in or caused by service.  The examiner stated her opinion was based on a finding that the Veteran was only treated for one episode of knee condition (in service) and that there no history of injury, trauma, recurrent or chronic knee condition and therefore the knee spurs are less likely due to in-service injury, event, or illness.  Additionally the examiner noted that there was no history of injury or trauma.  

Although the examiner noted no history of injury or trauma during service; during the examination the Veteran competently reported having a number of "bad" landings where he hurt his knees while pursuing his Senior Parachutist Badge.  Also, while there was only one noted injury during service, the Veteran's retirement exam noted that the Veteran was having pain in his knees.  Furthermore, the examiner did not consider that the injuries that the Veteran claimed he sustained occurred shortly before his retirement from service and therefore it is less like that there would be extensive notes regarding these injuries.  

In addition, the examiner opined that the claimed bilateral knee spurs were less likely than not (much less than 50% probability) incurred in or caused by (the) receipt of Senior Parachutist badge for multiple jumps during service.  Her rationale was that the X-Ray findings on the July 2014 VA examination were consistent with the normal expected age-related knee changes in a then 73-year-old male.  The examiner did not take into account that the Veteran's continued complaints of knee pain since service.  In the Veteran's March 1980 Application for Compensation and Pension, he noted that he has been having bilateral knee pain starting in 1977.  

In November 2017, the Veteran's private attorney submitted a letter in which he linked current arthritis to the numerous parachute jumps in service.  The physician reported review of service treatment records and reasoned that the identified chondromalacia would have been caused by either trauma or age; but that the Veteran was only 32 at the time of the finding.  

Other evidence linking the current knee disabilities to service, includes the fact that the Veteran submitted a claim for service connection very close to the time of his discharge from service.

It is true that a VA examination in April 1980 included a normal X-ray of the right knee and noted a normal range of motion in all joints; but the examination also noted an eight year history of migratory polyarthralgia involving the knees and included a diagnosis of migratory polyarthralgias without findings on the examination.

At this point the evidence is in relative equipoise on the question of nexus to service.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection are satisfied and service connection is granted.  38 U.S.C. § 5107(a) (2012).


ORDER

Service connection for bilateral knee disabilities is granted.




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


